 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDPublic Service Company of New Hampshire,Employ.er-PetitionerandLocal 1837,International Broth-erhood of Electrical Workers,AFL-CIO.' Case 1-RM-783May 14, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Thomas J. Flynn. Fol-lowing the hearing and pursuant to Section102.67 ofthe National Labor Relations Board Rules and Regula-tionsand Statements of Procedure,Series8,asamended, and by direction of the Regional Director forRegion 1, this case was transferred to the NationalLabor Relations Board for decision. Briefs have beenfiled by the Employer and the Union.Pursuant to the provisions of Section 3(b) of the Act,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Union is a labor organization within themeaning of the Act and claims to represent certainemployees of the Employer.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.The Employer is a public utility company operatingin the State of New Hampshire. Its principal functionis the generation and distribution of electric power. TheCompany is organized geographically into six divisionsand the divisions,in turn,are divided into operationaldistricts each of which may encompass a number oftowns and cities. Prior to April 1, 1970, the sevennamed districts in the Western Division were Peter-borough, Jaffrey, Keene, Winchester, Hillsboro, New-port,andContoocook.The current collective-bargaining agreement covered units in the WesternDivision and other divisions. In the Western Divisionthe contract applies to employees in certain classifica-tions in the Keene,Peterborough,Winchester, and'Referred to herein as the Union.Hillsboro Districts.' Employees in the Jaffrey, New-port, and Contoocook Districts were not representedunder the contract.The "Monadnock District," in which the Employerseeks an election,resulted from an administrative de-termination that the Jaffrey District was inadequate toservice customer needs' and should be combined withPeterborough. The "new" Monadnock District con-sists of all the towns and equipment previously in-cluded in the Peterborough District and the towns ofJaffrey and Rindge from the old Jaffrey District. Whilethe towns of Troy and Fitzwilliam, formerly in theJaffrey District, were transferred to the Keene Districtfor servicing,all Jaffrey operational equipment, em-ployees, and inventory have been transferred to theMonadnock District headquarters. This headquartersis located in the same building as the old PeterboroughDistrict.The record reflects that employed in theMonadnock District are five employees from the Peter-borough District who were represented under the exist-ing contract, and that five of the unrepresented em-ployeestransferredfromJaffreyarealsoinclassifications covered by the contract.4The Employer's position is that prior to April 1,1970, Peterborough by itself was an appropriate bar-gaining unit and that the 12 employees at Monadnockin the classifications covered by the petition constitutean appropriate unit as the Monadnock District is acompletely new operating unit different in characterand function from the previous Peterborough and Jaff-rey Districts. The Union contends that the current col-lective-bargaining agreement serves as a contract bar tothe petition, or, if the contract is not deemed a bar, theunit sought by the Employer (Peterborough/Monad-nock)is inappropriate as bargaining history indicatesthe parties considered Keene, Winchester, and Peter-borough as one unit.Our initial consideration is directed to the Em-ployer's contention that the Monadnock District is anentirely new operation in character and function fromeither the Peterborough or Jaffrey Districts, and thusa new and appropriate unit.' We conclude that theThe currentcontract was entered intoJuly 27, 1969,and is in effectuntil June1, 1971. Employeesin the Keene, Winchester,and PeterboroughDistricts are represented as a result of contractual arrangementswith theUnion's predecessor dating backinto the 1940's. The Union's predecessorwas certifiedby theBoard in 1966 as the bargaining representative foremployees in the Hillsboro District.Jaffrey is6 miles from Peterborough.The Unionpresented no evidenceto refutethe Employer's contention that the consolidationof the JaffreyDistrict with Peterborough was undertaken for legitimate business purposes.The MonadnockDistrict also employs a meterman reader,G. Hart,who was a meter reader I atJaffrey,and a meter reader II, R. Stratton, whowas a meter reader I at Peterborough.None of these classifications is cov-ered by the contract for Peterborough, although theyare covered in theKeene and Hillsboro Districtsof the WesternDivision.In its petition theEmployer seeks to include these classifications in the requested unit.For the purpose of this Decisionwe are assuming,as contended by theEmployer, that the Peterborough District was in itself a separate and appro-190 NLRB No. 68 PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE351record does not support this contention. The Em-ployer's purpose in integrating part of the geographicalarea of the former Jaffrey District (and all of its em-ployees) with the area, employees, and equipment ofthe Peterborough District was to improve service to itscustomers. Assuming, as the Employer asserts, that thechange permitted the Employer to more effectively uti-lize its manpower and resources by reducing the needfor and use of outside contractors for certain construc-tion jobs, by providing greater flexibility in the use oflinecrews,and by allowing more effective andeconomical use of equipment and storage facilities, andeven though the change might require linemen andappliance servicemen to familiarize themselves withnew geographical territories and some different equip-ment and circuitry-the work performed and the ser-vices rendered to the consumers was essentially thesame as prior to the forming of the Monadnock Dis-trict. In effect, what transpired was an expansion of thegeographic responsibilities of the Peterborough Dis-trictwith the concurrent expansion of its staff to pro-vide and improve services to the customers of the dis-trict.Though a new name was imposed on the district,the headquarters building and facilities remained thesame and the nature of the work was unchanged eventhough the size of the unit expanded.As the employees in the Monadnock District havethe same job classifications, skills, location, and work-ing conditions' as the employees of Peterborough had,we find that the addition of the employees of the formerJaffrey District to the unit previously called the Peter-borough District was an accretion to an existing unit.Furthermore, as there is a valid existing contract underwhich the Union provides representation for certainclassifications of employees located atMonadnock/Peterborough, we shall dismiss the petition.'ORDERIt is hereby ordered that the petition filed herein be,and it hereby is, dismissed.CHAIRMAN MILLER, dissenting:The facts are essentially as stated in the majorityopinion. The Employer combined its unrepresentedJaffrey operation, consisting of six employees, with itsrepresented Peterborough operation, consisting of sixprate unit under the terms of the existing collective-bargaining agreement,rather than, as maintained by the Union, a part of a unit consisting of theKeene, Winchester, and Peterborough Districts6We find it immaterial to our conclusions that the starting time foremployees at Monadnock differs, at the employees' request, from the start-ing time previously in effect at Peterborough'In light of our conclusions we find it unnecessary to determine whetherthe appropriate unit under the contract embraces the Monadnock Districtalone or whether the Keene and Winchester Districts are also within thesame unit,fn5, supraother employees.' Though the general nature of theemployees' work remained the same, the change re-quired linemen and appliance servicemen to familiarizethemselves with new geographical territories, as well aswith different equipment and circuitry. An addition tothe Peterborough building is being constructed tohouse some of the Jaffrey equipment. Except for thefact that the merged operation, now called the Monad-nock District, happens to be at Peterborough,I see nomore warrant for holding the five unrepresented em-ployees an accretion to the IBEW unit than for findingthe five employees in the IBEW unit an accretion to theunrepresented group.In one case decided in 1959,Bowman Dairy Co., 9theBoard applied the tests ofGeneral Extrusionto a con-solidated operation, holding an existing contract to bea bar even though the number of employees in thecontract unit was exceeded by the number addedthrough the consolidation. The opinion indicated thatthe basis for so holding was that the requisiteGeneralExtrusionpercentages of employees and classificationshad been met as applied to the unit as it existed priorto the consolidation and compared to the postconsoli-dation unit. TheBowmancase does not seem to me tohave given proper recognition to the interests of theadded employees, and its holding has not been followedin subsequent cases, at least where the added employeeshave been represented by another labor organization."Nor do I believe it should be followed where the movedemployees are at least as numerous as the employeesthey join, and have in the past been unrepresented. Theright to refrain from union activities, like the right toengage inthem, is expressly protected by Section 7 ofthe statute, and is entitled to equal recognition. The factthat five of the employees have, in the past, been repre-sented by IBEWseemsto me insufficient reason to denyfreedom of choice to at least as many equally tenuredemployees whom the Employer, for economic reasons,has chosen to move to Peterborough.I believe the existing IBEW unit has undergone asufficient change in character that the purposes of theAct would best be served by conducting an election."Accordingly, I dissent from my colleagues' refusal toconduct one.The sixth employee at Peterborough (the meter reader) was not in-cluded in the unit123 NLRB 707°See e g,General Electric Co,170 NLRB No 153,Panda Terminals,Inc,161 NLRB 1215, 1222-23 The employees inBowmanhad also beenrepresented by another labor organization" In view of the ambiguous nature of the IBEW collective-bargainingagreements, which indicate at some points that Peterborough, Keene, Win-chester, and Hillsboro are considered separate "units" or "districts," and thefact that one category, meter reader, is included at some locations but notat others, I find insufficient evidence to support the Union's contention thatthe four locations have been merged into a single unit I find that thePeterborough location named in the Employer's petition constitutes a sepa-rate appropriate unit